DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 10/28/2020.  As directed by the amendment, claims 1, 3, 4, 6, 1 and 16-20 have been amended, claim 2 has been cancelled, and claims 21-27 have been added. As such, claims 1 and 3-27 are pending in the instant application.
Applicant has amended the claims to address most of the previous objections; any objection not repeated below is withdrawn.
Applicant requests on page 6 of Remarks filed 10/28/2020 (hereinafter “Remarks”) to “defer[] addressing issues of Double Patenting until indication of allowable subject matter.” This is not a proper response to a double patenting rejection, see MPEP 804.I.B.1: “A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” The double patenting rejection is updated below.


Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 in view of Marshall (and by extension, Rosen in view of Marshall), Applicant argues on pages 8-9 of Remarks that “Marshall does not seem to teach triggered rotation…a user would carry out rotation of the carousel” (emphasis Applicant’s). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., as best understood, that the triggering is completely automatic/the user performs no action in the triggering sequence) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims merely require the container to be “configured, once coupled to an inhaler device, to trigger rotation of the carousel.” This does not exclude the user initiating the triggering of the rotation—so long as the rotation is accomplished by some part(s) of the dose container--because it is still the container part(s) that triggers the actual rotation and is thus “configured to trigger” the rotation. Given that the container of Marshall is shown as a closed unit that is mounted within the 

Further regarding the rejection of claim 1 in view of Marshall, Applicant argues on page 8 of Remarks that Marshall teaches moving blisters in sequential order “and does not appear to teach or suggest that the carousel is rotatable to place a dose cartridge select from a plurality of available dose cartridges in a use position.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the cartridge be configured to allow non-sequential access of doses) are not recited in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner respectfully notes that Marshall’s sequential access clearly falls within the breadth of claim 1, since claim 3 recites such sequential access as a narrowing limitation (that is, claim 1 encompasses both sequential and non-sequential access, and claim 3 specifically requires sequential). The 

Regarding the rejection of claim 1 in view of Spandorfer, Applicant argues on page 8 of Remarks that Spandorfer “does not seem to teach triggered rotation once coupling [sic]...Spandorfer, at most, commands from the control unit.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the mechanism(s) involved in triggering are all completely within/performed by the container) are not recited in the rejected claim(s) [nor is it supported by the specification as originally filed; see new matter rejection below].  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). When the container 4 of Spandorfer is coupled to housing 8, shaft 22 is within the container and shaft 22 triggers rotation of the carousel 14 (in conjunction with rotation device 16, under command of the control unit 2). Therefore, the container is configured as claimed by virtue of shaft 22, and the rejection in view of Spandorfer is maintained below.

	Further regarding the rejection of claim 1 over Rosen in view of Marshall, Applicant argues on page 8 of Remarks that “it is not clear why one would be motivated to combine Rosen and Marshall…[they] teach significantly different method of drug release that would not be compatible with each other…Rosen seems to apply a thin layer of a drug onto a surface where the drug is heated…Marshall pierces a lid of a . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interlock for attaching” of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claims 1, 6, 17 and 20-22 are objected to because of the following informalities:  
Claim 1, lines 7-8 should read “the inhaler device”, since it is referring to the inhaler device of line 1
Claim 6, lines 2-3 should read “a range”
Claim 17, line 2 should not be capitalized at the beginning thereof
Claim 20, line 3 should read “the use position”, since it is referring to that of claim 1, line 5
Claim 21, line 2 should read “the plurality”
Claim 22, line 2 should read “the inhaler device of claim 1”, since it is referring to the inhaler device of claim 1, line 1 (although it would be even more clear if the claim were rewritten in full form, that is, reciting all of the elements of claim 1 rather than trying to make it a dependent claim/shorthand off claim 1)
Claim 22, line 3 should read “the selected dose cartridge” and “the use position”, since they are referring to those of claim 1, lines 4-5
Claim 22 is missing a period at the end

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-14, 16, 17, 20, 21 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 20, 22-24 and 26 of U.S. Patent No. 9,802,011 B2 in view of Marshall et al. (WO 2011/073306 A1; hereinafter “Marshall”) and Davidson et al. (US 2013/0276799 A1; hereinafter “Davidson”). The patented claims contain or anticipate many of the instant limitations, where Marshall (Figs. 1-6; pages 1-9 and 13) would have readily filled in any details such as personal use, the number of doses (would have been obvious to an artisan before the effective filing date of the claimed invention to provide a suitable number of doses), providing the same or different doses (would have been obvious to an artisan before the effective filing date of the claimed invention to provide the same or variable therapy), and for the interlock to prevent dispensing of a second dose until the first dose cartridge is returned to the magazine (would have been obvious to an artisan before the effective filing date of the claimed invention to ensure proper dosing and/or to make it easier to return the  in view of paras [0186-191], which would have been obvious to an artisan before the effective filing date of the claimed invention in order to allow the doses to be moved within the magazine using a closed and thus hermetically-sealable system).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 9,802,011 B2 in view of Marshall and Davidson as applied to claim 1, and further in view of Rosen (WO 94/09842; hereinafter “Rosen”). The patent claims lack that the heating element is secured to a housing of each cartridge. However, Rosen demonstrates that this was a known heated dose cartridge configuration before the effective filing date of the claimed invention (Fig. 2, page 31), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to include in the patented claims, thus arriving at the instant claim, in order to utilize a known heated dose cartridge configuration to provide the expected result of vaporization from each cartridge.
Claim 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 and 22 of U.S. Patent No. 9,802,011 B2 in view of Marshall and Davidson as applied to claim 1, and further in view of Spandorfer (US 2008/0308101 A1; hereinafter “Spandorfer”). While the patented claims disclose where the controller controls the dose mover to select particular dose cartridges, the patented claims do not explicitly include wherein the controller tracks which dose is where and the status of said dose. However, this would have been obvious to an artisan before the .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding the amendment to claim 1 (and thus its dependent claims 3-27) to include that “the dose cartridge is configured, once coupled to an inhaler device, to trigger rotation of the carousel,” the only instance of “trigger” in the specification as originally filed is where it 
Further regarding claim 22, the specification as originally filed describes an “interlock mechanism” that “comprises inserting the substance vaporizing unit into the dose cartridge dispenser” (page 9, lines 16-18, see also page 20, lines 21-25), which is said to be depicted in Fig. 9 (page 42). The interlock is thus understood to be the for attaching to an inhaler device” (emphasis added) and “locking said interlock triggers” is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 18, 22, 23, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the dose cartridge positions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the dose cartridge positions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "in which cartridge position" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the claim recited the method steps of “triggers” and “moves”. A single claim which claims both an apparatus and the method steps of using the is configured to triggerto move
Regarding claim 23, the claim recited the method step of “is released”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend the claim to recite “is configured to be released”.
Regarding claim 26, clines 1-2 recite “a controller,” wherein it is unclear if this is the same controller as recited in claim 17 or a second controller. As best understood, for purposes of examination, it is the same controller. To address this rejection, Applicant could amend the claim to recite “the controller is configured to.”
Regarding claim 27, it is unclear what is the scope of “configured for personal use,” and what structure(s) are required for the claimed configuration. Is this intended to infer a size requirement (portable? hand-held?)? Or an interface requirement (mouthpiece? facemask?)? Or is it intended to exclude devices configured to be installed so as to service e.g. multiple people at a time versus a single person, e.g. HVAC-mounted aerosol systems (even though such systems could be installed in a house, which would then be “personal use” because a person (the homeowner) uses it)? As best understood from the specification, for purposes of examination, a device that is configured to deliver aerosol to an individual will be considered “configured for personal use.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 10, 11, 17-19, 21, 22 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spandorfer (US 2008/0308101 A1; hereinafter “Spandorfer”).
Regarding claim 1, Spandorfer discloses a dose cartridge container (delivery unit 4) comprising a plurality of dose cartridges (MDI canisters 30A,C) to be used with an inhaler device (comprising control unit 2, housing 8 and conduit 26) (Fig. 1; para [0007]), comprising a carousel (rotatable index table 14) being rotatable to place a dose cartridge selected from a plurality of available dose cartridges in a use position (Figs. 4-5; paras [0022-24]);
wherein the dose cartridge container is configured, once coupled to the inhaler device, to trigger rotation of the carousel within the dose cartridge container which moves the selected dose cartridge into said use position (Fig. 4; .
Regarding claim 3, Spandorfer discloses the dose cartridge container of claim 1, wherein the carousel is configured to allow access to dose cartridges in a sequential order of the dose cartridges positions within the carousel (Figs. 4-5; paras [0007], [0017], [0022-24], [0032-34] and [0041-43]; wherein the carousel is turned by a programmable controller, and there is nothing the prevent the controller from being programmed to access the dose cartridges sequentially, such that carousel is configured to perform as claimed because such access is provided for by the carousel structure of Spandorfer).  
Regarding claim 4, Spandorfer discloses the dose cartridge container of claim 1, wherein the carousel is configured to allow access to dose cartridges in an order different from the sequential order of the dose cartridges positions within the carousel (Figs. 4-5; paras [0007], [0017], [0022-24], [0032-34] and [0041-43]; wherein the carousel is turned by a programmable controller, and there is nothing the prevent the controller from being programmed to access the dose cartridges in an order different from sequentially, such that carousel is configured to perform as claimed because such access is provided for by the carousel structure of Spandorfer).  
Regarding claim 5, Spandorfer discloses the dose cartridge container of claim 1, wherein the carousel is configured to allow access to dose cartridges according to their specified location in the dose cartridge container (Figs. 4-5; .
Regarding claim 7, Spandorfer discloses the dose cartridge container of claim 1, wherein each of the plurality of dose cartridges comprises a drug substance (para [0017]).
Regarding claim 10, Spandorfer discloses the dose cartridge container of claim 1, wherein the plurality of dose cartridges comprises a plurality of different doses cartridges (para [0041]).
Regarding claim 11, Spandorfer discloses the dose cartridge container of claim 10, wherein the different dose cartridges differ in at least one from among the group consisting of drug substance amount, drug substance concentration, and drug substance composition (paras [00041-43]).
Regarding claim 17, Spandorfer discloses a kit (Figs. 1 and 4) comprising:
the dose cartridge container of claim 1, and
an inhaler device configured to recite the dose cartridge container (comprising control unit 2, housing 8 and conduit 26) (Fig. 1; para [0007]);
wherein access to the dose cartridges is under control of a controller (controller 2) located in the inhaler device (Fig. 1; para [0020]).  
Regarding claim 18, Spandorfer discloses the kit of claim 17, wherein the controller is configured to track which dose cartridge is in which cartridge position (paras [0032-34] and [0041-43]).  
the kit of claim 17, wherein the controller is configured to track the status of each dose cartridge (paras [0032-34] and [0041-43]).
Regarding claim 21, Spandorfer discloses the dose cartridge container of claim 1, wherein the carousel is rotatable to provide access to a plurality of dose cartridges in a corresponding plurality of dose cartridge locations in a sequence determined according to a dosing regimen (Figs. 4-5; paras [0007], [0017], [0022-24], [0032-34] and [0041-43]; wherein the carousel is turned by a programmable controller, and the controller is programmed to access a/the plurality of specific doses according to their different locations according to a dosing regimen (e.g. defined sequence at defined intervals, Spandorfer claim 1), such that carousel is rotatable as claimed because such access is provided by the carousel structure of Spandorfer).  
Regarding claim 22, Spandorfer discloses the dose cartridge container of claim 1, comprising an interlock (coupling 20) for attaching to an inhaler device (comprising control unit 2, housing 8 and conduit 26), wherein locking said interlock triggers said carousel rotation which moves a selected dose cartridge into a use position (Fig. 4; paras [0022-24]; wherein the dose cartridge contains shaft 22, which is coupled via coupling 20 to rotation device 16, and shaft 22 triggers rotation of the carousel to move a dose container into the use position when so coupled, such that the dose cartridge container of Spandorfer has an interlock capable of performing as claimed).
Regarding claim 27, Spandorfer discloses the kit of claim 17, wherein the inhaler is configured for personal use by a user (Fig. 4; para [0007]).
Claim(s) 1, 3-5, 10, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pendergrass, Jr. (US 5.565.148; hereinafter “Pendergrass”).
Regarding claim 1, Pendergrass discloses a dose cartridge container (device 20) (Figs. 1-2) comprising a plurality of dose cartridges (aroma-bearing element 41) to be used with an inhaler device (helmet 60 OR unit 163 OR arcade game 272; all of which comprehend “an inhaler device” because they are devices that facilitate the inhalation of vapors from the cartridges) (Figs. 8-10), comprising a carousel (cylindrical carrier 40) being rotatable to place a dose cartridge selected from a plurality of available dose cartridges in a use position (Figs. 1-2; col. 5, lines 10-20);
wherein the dose cartridge container is configured (by virtue of stepmotor 48), once coupled to the inhaler device, to trigger rotation of the carousel within the dose cartridge container which moves the selected dose cartridge into said use position (col. 5, lines 10-20 and col. 6, lines 36-55 in view of Figs. 8-10 and col. 12).
Regarding claim 3, Pendergrass discloses the dose cartridge container of claim 1, wherein the carousel is configured to allow access to dose cartridges in a sequential order of the dose cartridges positions within the carousel (Figs. 1-2; col. 5, lines 10-20 and col. 6, lines 36-55; wherein the carousel is turned by a programmable controller, and there is nothing the prevent the controller from being programmed to access the dose cartridges sequentially, such that carousel is configured to perform as claimed because such access is provided for by the carousel structure of Pendergrass).  
 dose cartridge container of claim 1, wherein the carousel is configured to allow access to dose cartridges in an order different from a sequential order of the dose cartridges positions within the carousel (Figs. 1-2; col. 5, lines 10-20 and col. 6, lines 36-55; wherein the carousel is turned by a programmable controller, and the controller is programmed to access specific dose cartridges according to user selection, which is fully capable of being non-sequential, such that carousel is configured to perform as claimed because such access is provided for by the carousel structure of Pendergrass).  
Regarding claim 5, Pendergrass discloses the dose cartridge container of claim 1, wherein the carousel is configured to allow access to dose cartridges according to their specified location in the dose cartridge container (Figs. 1-2; col. 5, lines 10-20 and col. 6, lines 36-55; wherein the carousel is turned by a programmable controller, and the controller is programmed to access specific dose cartridges according to their location, such that carousel is configured to perform as claimed because such access is provided by the carousel structure of Pendergrass).
Regarding claim 10, Pendergrass discloses the dose cartridge container of claim 1, wherein the plurality of dose cartridges comprises a plurality of different doses cartridges (col. 5, lines 1-2).
Regarding claim 21, Pendergrass discloses the dose cartridge container of claim 1, wherein the carousel is rotatable to provide access to a plurality of dose cartridges in a corresponding plurality of dose cartridge locations in a sequence determined according to a dosing regimen (Figs. 1-2; col. 5, lines 10-20 and col. 6, lines 36-55; wherein the carousel is turned by a programmable controller, and the .
Regarding claim 23, Pendergrass discloses the dose cartridge container of claim 1, wherein each dose cartridge comprises a flat pallet of air-permeable material (a suitable reservoir material is a nonwoven polymeric mat…[a]ir may flow…through the reservoir, col. 7, lines 58-64, where a mat comprehends a flat pallet, see e.g. the shape of the reservoir in Fig. 7, and non-wovens are air-permeable by virtue of the interstitial spaces between the fibers) from which at least one drug substance is released (col. 7, lines 46-64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pendergrass in view of Davidson et al. (US 2013/0276799 A1; hereinafter “Davidson”).
Regarding claim 17, Pendergrass discloses a kit comprising: 
the dose cartridge container of claim 1; and 
an inhaler device configured to receive the dose cartridge container (helmet 60 OR unit 163 OR arcade game 272; all of which comprehend “an inhaler device” because they are devices that facilitate the inhalation of vapors from the cartridges) (Figs. 8-10); 
wherein the access to the dose cartridges is under the control of a controller (controller 54) (col. 5, lines 3-20 and col. 6, lines 36-55).
While Fig. 1 of Pendergrass would have reasonably suggested to an artisan before the effective filing date of the claimed invention that the controller is positioned apart from the dose cartridge container, Pendergrass does not explicitly disclose that the controller is located in the inhaler device. However, it has been held that rearranging parts of an invention involves only routine skill in the art, and Davidson 
Regarding claim 18, Pendergrass in view of Davidson teaches the kit of claim 17, wherein Pendergrass further discloses wherein the controller is configured to tracks which dose cartridge is in which cartridge position (col. 5, lines 10-20 and col. 6, lines 36-55; wherein, in order for the correct cartridge to be delivered in response to a user selection, the controller must know where each dose is, i.e. it inherently tracks which dose is in which cartridge position). 
Regarding claim 19, Pendergrass in view of Davidson teaches the kit of claim 17, wherein Pendergrass further renders obvious wherein the controller is configured to track a status of each dose cartridge (col. 7, lines 18-21: “each aroma-bearing element 41…replaced…when needed;” wherein it would have been obvious to an artisan before the effective filing date of the claimed invention for the controller to track the status of each dose cartridge in order for the controller to know when such a replacement cartridge is needed so it can alert a user, so as to provide the obvious .
Regarding claim 26, Pendergrass in view of Davidson teaches the kit of claim 17, wherein Pendergrass further discloses wherein, as best understood, the controller is configured to select a combination of dose cartridges from any specified locations in said dose cartridge container (“one or more,” col. 5, lines 15-17 in view of col. 6, lines 36-55, where “more” would thus be a combination, and the specified locations would be any of the locations comprising adjacent cartridges; see also col. 10, lines 46-50).  
Regarding claim 27, Pendergrass in view of Davidson teaches the kit of claim 17, wherein the inhaler is configured for personal use by a user (e.g. Fig. 8-9, and even Fig. 10 is being used by a single user, and could be located in their home).

Claims 1, 3, 6-12, 16, 17, 20, 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (WO 2011/073306 A1; hereinafter “Marshall”) in view of Davidson.
Regarding claim 1, Marshall discloses a dose cartridge container (cartridge 4) comprising a plurality of dose cartridges (blisters 24) to be used with an inhaler device (body 2 of dispensing device 1) (Figs. 1-4; pages 11-12), wherein the dose cartridge container comprises a carousel (carousel 20), the carousel being rotatable (page 5, line 21 and page 14, line 3) to place a dose cartridge selected from a plurality of available dose cartridges in a use portion (Figs. 3, 4 and 6; page 5, lines 18-24 and pages 11-14).
wherein the dose cartridge container is configured, once coupled to the inhaler device, to trigger rotation of the carousel within the dose cartridge container which moves the selected dose cartridge into said use position. However, it has been held that rearranging parts of an invention involves only routine skill in the art, and Davidson demonstrates that it was well known in the art of dose cartridge containers and the inhalation devices that receive them before the effective filing date of the claimed invention for a dose cartridge container (cassette 58) (Fig. 4A) to be configured (by virtue of including transport mechanics 62, mechanics 54, motor 53 and/or control module 52) (paras [0187-189]), once coupled to an inhaler device (base unit 46) (Fig. 4B), to trigger rotation of a dose indexing wheel within the dose cartridge container which moves a selected dose cartridge into a use position (paras [0187] and [0209]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the cartridge of Marshall to include a mechanism(s) for triggering rotation of the carousel within the dose container itself such that the dose cartridge container is configured, once coupled to the inhaler device, to trigger rotation of the carousel within the dose cartridge container which moves the selected dose cartridge into said use position as taught by Davidson, in order to allow the doses to be moved within the magazine using a closed and thus hermetically-sealable system.
the dose cartridge container of claim 1, wherein Marshall further discloses wherein the carousel is configured to allow access to dose cartridges in the sequential order of the dose cartridges positions within the carousel (Fig. 4; page 5, lines 20-22).
Regarding claim 6, Marshall in view of Davidson teaches the dose cartridge container of claim 1, wherein Marshall further discloses wherein the number of the dose cartridges carried by the dose cartridge container is within the range of 10-200 doses (Fig. 4; page 6, line 16). 
Regarding claim 7, Marshall in view of Davidson teaches the dose cartridge container of claim 1, wherein Marshall further discloses wherein each of the plurality of dose cartridges comprises a drug substance (page 9, lines 5-6).  
Regarding claim 8, Marshall in view of Davidson teaches the dose cartridge container of claim 1, wherein Marshall further discloses wherein the plurality of dose cartridges comprises identical dose cartridges (page 5, lines 10-12).  
Regarding claim 9, Marshall in view of Davidson teaches the dose cartridge container of claim 8, wherein Marshall further discloses wherein the identical dose cartridges are identical in drug substance amount, drug substance concentration, and drug substance composition (page 5, lines 10-12).  
Regarding claim 10, Marshall in view of Davidson teaches the dose cartridge container of claim 1, wherein Marshall further discloses wherein the plurality of dose cartridges comprises a plurality of different doses cartridges (page 5, lines 10-12).
Regarding claim 11, Marshall in view of Davidson teaches the dose cartridge container of claim 10, wherein Marshall further discloses wherein the different dose cartridges differ in at least one from among the group consisting of drug substance amount, drug substance concentration, and drug substance composition (page 5, lines 10-12).  
Regarding claim 12, Marshall in view of Davidson teaches the dose cartridge container of claim 1, wherein Marshall further discloses including an interlock (carrier 18) which, after dispensing of a first dose cartridge from the container, prevents dispensing of a second dose cartridge from the container until the first dose cartridge is returned to the container (see Fig. 6 and pages 13-14, wherein, since the interlock and/or blister is not pulled all the way of the cartridge, another dose cannot be dispensed until the current dose is pushed back in to allow the carousel to be revolved).
Regarding claim 16, Marshall in view of Davidson teaches the dose cartridge container of claim 1, wherein Marshall further discloses wherein access to the dose cartridges is configured to be provided by mechanical dose pulling and/or dose pushing actions (Figs. 3-6; pages 13-14).
Regarding claim 17, Marshall in view of Davidson teaches a kit comprising: 
the dose cartridge container of claim 1 (see claim 1 discussion above); and 
an inhaler device (Marshall, body 2 of dispensing device 1) configured to receive the dose cartridge container (Marshall Fig. 1; page 4, line 18-page 5, line 2).
Marshall is silent regarding wherein the access to the dose cartridges is under control of a controller located in the inhaler device. However, Davidson demonstrates that it was well known in the art of dose cartridge containers and the inhalation devices that receive them before the effective filing date of the claimed the access to doses to be under control of a controller (control module 52) located in an inhaler device (base unit 46) (Fig. 4A; para [0189]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the access to the dose cartridges disclosed by Marshall to be under control of a controller located in the inhaler device as taught by Davidson, in order to provide an automated dose advancing system for ease of use with the more expensive electronic component (i.e. the controller) housed in the reusable inhaler portion, thus allowing for a cheaper, disposable dose container (Marshall, page 4, lines 23-27).
Regarding claim 20, Marshall in view of Davidson teaches the dose cartridge container of claim 1, wherein Marshall further discloses wherein the inhaler device comprises a cartridge transport (carrier 18) configured to move a dose cartridge from a storage position in the dose cartridge container into a use position in the inhaler device (page 7, lines 1-6).
Regarding claim 21, Marshall in view of Davidson teaches the dose cartridge container of claim 1, wherein Marshall further discloses wherein the carousel is rotatable to provide access to a plurality of dose cartridges in a corresponding plurality of dose cartridge locations in a sequence determined according to a dosing regimen (Fig. 4; page 5, lines 20-22; the carousel of Marshall is fully capable of being rotating as claimed, since there is nothing that prevents the unclaimed sequence from being sequential).
Regarding claim 24, Marshall in view of Davidson teaches the kit of claim 17, wherein Marshall further discloses wherein each dose cartridge comprises a geometry (holding portion) shaped and configured to be engaged by a transport arm (carrier 18) (Figs. 4-5; [t]he carrier may contact the blister page in a holding portion…a gripping contact or a slide fit contact, page 7, line 20, page 8 line 2) of said inhaler device (page 7, lines 1-6).
Regarding claim 27, Marshall in view of Davidson teaches the kit of claim 17, wherein Marshall further discloses wherein the inhaler is configured for personal use by a user (the inhaler is portable and intended for use by a single user, see e.g. Marshall page 2, lines 15-17).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of McCarthy (US 4,603,030; hereinafter “McCarthy”). 
Regarding claim 25, Marshall in view of Davidson teaches the kit of claim 24, but Marshall does not explicitly disclose the means by which gripping contact is achieved by the carrier, such that Marshall is silent regarding wherein said geometry includes latch mandibles. However, McCarthy teaches that it was known in the art of pulling inhalable dose cartridges from rotatable carousels before the effective filing date of the claimed invention for a dose cartridge (shell 101) (Figs. 4A-C) to comprise a geometry (rigid side 3) shaped and configured to be engaged by a transport art (linear actuator 7) (Figs. 6A-C), wherein said geometry includes latch mandibles (the top and bottom of the notch that forms hook 121, which comprehend mandibles in as far as they are on either side of an opening into which something (hook 123) is to be received, i.e. a mouth, McCarthy col. 4, lines 47-49). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the gripping contact of Marshall to be achieved by the dose cartridge geometry including latch .

Claims 1, 3, 6-17, 20, 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (WO 94/09842; hereinafter “Rosen”) in view of Marshall and Davidson.
Regarding claim 1, Rosen discloses a dose cartridge container (to the right in Fig. 1) comprising a plurality of dose cartridges (drug delivery dosage units 7’-7”’) to be used with an inhaler device (to the left in Fig. 1). While Rosen discusses using known gun magazine-type loading means on page 29, wherein revolvers/carousels were a known means of gun magazine loading means before the effective filing date of the claimed invention, Rosen is silent regarding the dose cartridge container comprises a carousel, the carousel being rotatable to place a dose cartridge selected from a plurality of available dose cartridges in a use position, wherein the dose cartridge container is configured, once coupled to an inhaler device, to trigger rotation of the carousel within the dose cartridge container which moves the selected dose cartridge into said use position. However, Marshall teaches that such a rotatable dose magazine arrangement was known in the inhaler art before the effective filing date of the claimed invention (Figs. 1-4; page 14, see also discussion of claim 1 with regards to Marshall above), and Davidson demonstrates that it was well known in the art of dose cartridge containers and the inhalation devices that receive them before the effective filing date of the claimed invention for a dose cartridge container (cassette 58) (Fig. 4A) to be configured (by virtue of including transport mechanics 62, mechanics 54, motor 53 and/or control module 52) (paras [0187-189]), once coupled to an inhaler device (base unit 46) (Fig. 4B), to trigger rotation of a dose indexing wheel within the dose cartridge container which moves a selected dose cartridge into a use position (paras [0187] and [0209]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the gun magazine-type loading means disclosed by Rosen to include wherein the dose cartridge container comprises a carousel, the carousel being rotatable to place a dose cartridge selected from a plurality of available dose cartridges in a use position, as taught by Marshall and to include a mechanism(s) for triggering rotation of the carousel within the dose container itself such that the dose cartridge container is configured, once coupled to the inhaler device, to trigger rotation of the carousel within the dose cartridge container which moves the selected dose cartridge into said use position as taught by Davidson, in order to utilize a loading means that allows the inhaler to be fabricated at a size acceptable to users while containing an acceptable number of doses (Marshall, page 2, lines 19-23) and in order to allow the doses to be moved within the magazine using a closed and thus hermetically-sealable system. 
Regarding claim 3, Rosen in view of Marshall and Davidson teaches the dose cartridge container of claim 1, wherein Marshall further educates Rosen to include wherein the carousel is configured to allow access to dose cartridges in the sequential order of the dose cartridges positions within the carousel (Marshall Fig. 3, page 5), as would have been obvious to an artisan before the effective filing date of .
Regarding claim 6, Rosen in view of Marshall and Davidson teaches the dose cartridge container of claim 1, wherein Marshall further educates Rosen to include wherein the number of the dose cartridges carried by the dose cartridge container is within the range of 10-200 doses (Marshall page 6, line 16), as would have been obvious to an artisan before the effective filing date of the claimed invention in order to ensure there is a suitable amount of doses.
Regarding claim 7, Rosen in view of Marshall and Davidson teaches the dose cartridge container of claim 1, wherein Rosen further discloses wherein each of the plurality of dose cartridges comprises a drug substance (page 29).  
Regarding claims 8-11, Rosen in view of Marshall and Davidson teaches the dose cartridge container of claim 1, wherein Marshall further educates Rosen to include wherein the plurality of dose cartridges comprises identical dose cartridges, wherein the identical dose cartridges are identical in drug substance amount, drug substance concentration, and drug substance composition, or wherein the plurality of dose cartridges comprises a plurality of different doses cartridges, wherein the different dose cartridges differ in at least one from among the group consisting of drug substance amount, drug substance concentration, and drug substance composition (Marshall page 5, lines 9-12), as would have been obvious to an artisan before the effective filing date of the claimed invention to provide either all the same doses (i.e. amount/concentration)/medicament (i.e. same composition/concentration) or different, depending on the needs of the patient.  
the dose cartridge container of claim 1, wherein Marshall further educates Rosen to include an interlock which, after dispensing of a first dose cartridge from the container, prevents dispensing of a second dose cartridge from the container until the first dose cartridge is returned to the container (see Marshall Fig. 6 and pages 13-14, wherein, since the interlock and/or blister is not pulled all the way of the cartridge, another dose cannot be dispensed until the current dose is pushed back in to allow the carousel to be revolved), as would have been obvious to an artisan before the effective filing date of the claimed invention to make the dose transport as easy as possible, as well as intentionally sequential for easier counting/tracking.  
Regarding claim 13, Rosen in view of Marshall and Davidson teaches the dose cartridge container of claim 1, wherein Rosen further discloses wherein each of the plurality of dose cartridges comprises a heating element (metal 23) (Fig. 2; page 31).  
Regarding claim 14, Rosen in view of Marshall and Davidson teaches the dose cartridge container of claim 13, wherein Rosen further discloses wherein the heating element comprises an electrically resistive heating element (metal 23) (Fig. 2; page 31, wherein, for the metal to heat up as disclosed, it must necessarily have some degree of resistivity).  
Regarding claim 15, Rosen in view of Marshall and Davidson teaches the dose cartridge container of claim 13, wherein Rosen further discloses wherein each of the plurality of dose cartridges comprises a housing (comprising glass 21 and ends 22,22’) and the heating element is secured to the housing (Fig. 2; page 31).  
the dose cartridge container of claim 1, wherein Marshall further educates Rosen to include wherein the access to the dose cartridges is configured to be provided by mechanical dose pulling and/or dose pushing actions (Marshall Figs. 3-6; pages 13-14), as would have been obvious to an artisan before the effective filing date of the claimed invention in order to provide dose transport to and from the carousel into the vaporization chamber (8) of Rosen.
Regarding claim 17, Rosen in view of Marshall and Davidson teaches a kit comprising: 
the dose cartridge container of claim 1 (see claim 1 discussion above); and 
an inhaler device (to the left in Rosen Fig. 1) configured to receive the dose cartridge container (Rosen Fig. 1; moreover, in the event that “configured to receive” is interpreted as requiring the inhaler device to be detachable from the dose container, see also, Marshall page 4, lines 12-27, which would have rendered it obvious to an artisan before effective filing date of the claimed invention to form the inhaler device and dose container of Rosen separately, in order to reduce costs, extend the useful lifespan of the device and/or reduce the amount of waste material produced, as explicitly taught by Marshall page 4, lines 23-27).
Rosen is silent regarding wherein the access to the dose cartridges is under control of a controller located in the inhaler device. However, Davidson demonstrates that it was well known in the art of dose cartridge containers and the inhalation devices that receive them before the effective filing date of the claimed invention for the access to doses to be under control of a controller (control module  located in an inhaler device (base unit 46) (Fig. 4A; para [0189]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the access to the dose cartridges disclosed by Rosen to be under control of a controller located in the inhaler device as taught by Davidson, in order to provide an automated dose advancing system for ease of use with the more expensive electronic component (i.e. the controller) housed in the reusable inhaler portion, thus allowing for a cheaper, disposable dose container (see e.g. Marshall page 4, lines 23-27, as evidence of this well-known motivation).
Regarding claims 20 and 24, Rosen in view of Marshall and Davidson teaches the dose cartridge container of claim 1 and the kit of claim 17, wherein Marshall further educates Rosen to include wherein the inhaler device comprises a cartridge transport (carrier 18) configured to move a dose cartridge from a storage position in the dose cartridge container into a use position in the inhaler device (page 7, lines 1-6)/wherein each dose cartridge comprises a geometry (Marshall holding portion) shaped and configured to be engaged by a transport arm (carrier 18) (Marshall Figs. 4-5; [t]he carrier may contact the blister page in a holding portion…a gripping contact or a slide fit contact, page 7, line 20, page 8 line 2) of said inhaler device (page 7, lines 1-6), as would have been obvious to an artisan before the effective filing date of the claimed invention in order to provide dose transport to and from the carousel into the vaporization chamber (8) of Rosen in a way that reduces the cost of the dose cartridge container, that is, by providing the dose mover in the reusable inhaler portion.
the dose cartridge container of claim 1, wherein Rosen as modified to include the carousel taught by Marshall includes wherein the carousel is rotatable to provide access to a plurality of dose cartridges in a corresponding plurality of dose cartridge locations in a sequence determined according to a dosing regimen (see Marshall Fig. 4; page 5, lines 20-22, where the carousel of Marshall is fully capable of being rotating as claimed, since there is nothing that prevents the unclaimed sequence from being sequential).
Regarding claim 27, Rosen in view of Marshall and Davidson teaches the kit of claim 17, wherein Rosen further discloses wherein the inhaler is configured for personal use by a user (the inhaler is portable and intended for use by a single user, see e.g. Rosen pages 1-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references disclosing rotatable dose carousels: Schwartz et al. (US 5,805,768); Sprinkel et al. (US 5,649,554).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785